DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 29, 2022 after final rejection of November 3, 2022 and advisory action of November 23, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 11, 2022 has been entered.  The Office action on currently pending claims 1-4, 6-12, and 14-20 follows.

Claim Objections

Claims 1-2, 4, 6-7, 9, and 17-18 are objected to because of the following informalities:
Claims 1-2, 4, 6-7, and 17-18: every instance of the clause “the computing module apparatus” should be amended to recite “the computing module” so that the claim nomenclature is consistent throughout the claims.
Claim 9 Ln.2: it is believed that a colon was supposed to be placed after the word “including” since both independent claims 1 and 17 also have a colon after the word “including”.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alissa (US 20200305310) in view of Leigh (US 20210345511) and in further view of Cheon (US 20020117291).
Regarding claim 1, Alissa discloses (Figs. l -3C): 
An information handling system, comprising: a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack), including: a computing module (106) coupled to (See Fig.1) the rack-mountable tray, including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module apparatus (106); one or more computing components (132) positioned within the interior volume (122) of the computing module apparatus (106); an immersion fluid (110) contained within the interior volume (122) of the computing module apparatus (106) and surrounding the one or more computing components (132), the immersion fluid (110) filling (See Figs.3A-C) the interior volume (122) of the computing module apparatus (106).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module apparatus with the rack-mountable tray.
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module (2500) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical interconnects mechanically couple the computing module with the rack-mountable tray, as claimed, in order to achieve a secure mechanical connection between the computing module apparatus and the rack-mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides easy installation and removal).
However, the above combination would still fail to teach:
A rack-mountable tray, including: a thermal pad; a fluid circulation system circulating fluid proximate to the thermal pad; a thermal plate positioned on the bottom surface and in contact with the immersion fluid, the thermal plate positioned proximate to the thermal pad of the rack-mountable tray, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate, wherein the thermal plate of the computing module transfers the heat to the thermal pad of the rack-mountable tray, wherein the thermal pad of the rack-mountable tray transfers the heat to the fluid of the fluid circulation system that is circulating proximate to the thermal pad.
Cheon however teaches (Figs.11 and 15):
A thermal pad (134 and 141); a fluid circulation system (131) circulating fluid ([0065]: “liquid coolant”) proximate to the thermal pad (134 and 141) (Fig.11: the liquid coolant/fluid flowing through the fluid circulation system 131 is near/nearby/proximate the thermal pad 134,141); a thermal plate (29) positioned on the bottom surface (See Fig.15) and in contact with the one or more computing components (28’), the thermal plate (29) positioned proximate to the thermal pad (134 and 141) (Figs.11 and 15: in the assembled state, the thermal plate 29 will be close to/near/nearby/proximate the thermal pad 134, 141 so that heat can be transferred between the thermal plate 29 and the fluid circulation system 131 via the thermal pad 134,141), wherein heat transferred is from the one or more computing components (28’) to the thermal plate (29) (Fig.15 and [0072]: heat is transferred from the one or more computing components 28’ to the fluid circulation system 131 via the thermal plate 29 and the thermal pad 134,141), wherein the thermal plate (29) transfers the heat to the thermal pad (134 and 141) (Figs.11 and 15: the heat from the thermal plate 29 is transferred to the thermal pad 134,141 before it gets transferred to the fluid circulation system 131), wherein the thermal pad (134 and 141) transfers the heat to the fluid ([0065]) of the fluid circulation system (131) that is circulating proximate to the thermal pad (134 and 141) (Figs.11 and 15: as stated above, the heat from the component 28’ is first transferred to the thermal plate 29, and then then the thermal pad 134,141, and then finally to the liquid coolant inside the fluid circulation system 131).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that the computing module has a thermal plate that is positioned on the bottom surface of the computing module so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid, and to modify the rack-mountable tray such that it includes a thermal pad and a fluid circulation system that are both connected to the computing module and also in thermal contact with the immersion fluid so that the immersion fluid transfers heat from the one or more computing components to the fluid circulation system of the rack-mountable tray via the thermal plate of the computing module and the thermal pad of the rack-mountable tray, as claimed, in order to further improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module (i.e., in addition to the cooling system disclosed by Alissa, the system now also utilizes a thermal pad, fluid circulation system, and a thermal plate that can also remove heat generated by the one or more computing components, and thus further ensuring that the computing module does not overheat).
Regarding claim 9, Alissa discloses (Figs. l-3C): 
An information handling system (100), comprising: a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack), including: a computing module (106) coupled to the rack-mountable tray, including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module (106); one or more computing components (132) positioned within the interior volume (122) of the computing module (106); an immersion fluid (110) contained within the interior volume (122) of the computing module (106) and surrounding the one or more computing components (132), the immersion fluid (110) filling the interior volume (122) of the computing module (106) (Immersion Fluid filling Computing Module: See Figs.3A-C).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module with the rack-mountable tray. 
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module (2500) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical
interconnects mechanically couple the computing module with the rack-mountable tray in order
to achieve a secure mechanical connection between the computing module and the rack mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides easy installation and removal).
However, the above combination would still fail to teach:
A rack-mountable tray including: a thermal pad; a fluid circulation system circulating fluid proximate to the thermal pad; a thermal plate positioned on the bottom surface and in contact with the immersion fluid, the thermal plate positioned proximate to the thermal pad of the rack-mountable tray, wherein the immersion fluid transfers heat from the one or more computing components to the fluid of the fluid circulation system circulating proximate to the thermal pad through the thermal plate of the computing module and the thermal pad of the rack-mountable tray.
Cheon however teaches (Figs.11 and 15):
A thermal pad (134 and 141); a fluid circulation system (131) circulating fluid ([0065]: “liquid coolant”) proximate to the thermal pad (131 and 141) (Fig.11: the fluid circulating the fluid circulation system 131 is nearby/close/proximate to the thermal pad 134 and 141); a thermal plate (29) positioned on the bottom surface (See Fig.15) and in contact with the one or more computing components (28’), the thermal plate (29) positioned proximate to the thermal pad (134 and 141), wherein heat is transferred from the one or more computing components (28’) to the fluid ([0065]) of the fluid circulation system (131) circulating proximate to the thermal pad (134 and 141) through the thermal plate (29) and the thermal pad (134 and 141) (Figs.11 and 15: the heat generated by the one or more computing components 28’ is first transferred to the thermal plate 29, which is then transferred to the thermal pad 134,141, which is then finally transferred to the liquid coolant in the fluid circulation system 131).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that the the computing module has a thermal plate that is positioned on the bottom surface of the computing module so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid, and to modify the rack-mountable tray such that it has a thermal pad and a fluid circulation system that is connected to the computing module, and thus also thermally connected to the immersion fluid of the computing module, so that the immersion fluid transfers heat from the one or more computing components to the fluid circulation system of the rack-mountable tray via the thermal plate of the computing module and the thermal pad of the rack-mountable tray, as claimed, in order to further improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module (i.e., in addition to the cooling system disclosed by Alissa, the system now also utilizes a thermal pad, fluid circulation system, and a thermal plate that can also remove heat generated by the one or more computing components, and thus further ensuring that the computing module does not overheat).
Regarding claim 17, Alissa discloses (Figs.l-3C): 
An information handling system, comprising: a rack-mountable tray ([0029]: 102- an embodiment in which 102 is a shelf/drawer that is then mounted in a rack), including: a computing module (106) coupled to (See Fig.1) the rack-mountable tray, including: one or more walls (124a-124d) defined between a top surface (128) and a bottom surface (126), wherein the one or more walls (124a-124d), the top surface (128), and the bottom surface (126) define an interior volume (122) of the computing module apparatus (106); one or more computing components (132) positioned within the interior volume (122) of the computing module apparatus (106); an immersion fluid (110) contained within the interior volume (122) of the computing module apparatus (106) and surrounding the one or more computing components (132), the immersion fluid (110) filling the interior volume (122) of the computing module apparatus (106) (Immersion Fluid filling Interior Volume of the Computing Module Apparatus: See Figs.3A-C).
However, Alissa fails to explicitly disclose: 
One or more mechanical interconnects for mechanically coupling the computing module apparatus with the rack-mountable tray; one or more power interconnects for power coupling with the rack-mountable tray; one or more data interconnects for data coupling with the rack-mountable tray.
Leigh however teaches (Figs.2 and 25A-25F): 
One or more mechanical interconnects (2520) for mechanically coupling ([0078]) the computing module apparatus (2500) with the rack-mountable tray (202); one or more power interconnects (2508) for power coupling (216) with the rack-mountable tray (202); one or more data interconnects (2514) for data coupling (212) with the rack mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to utilize Leigh to modify Alissa such that one or more mechanical interconnects mechanically couple the computing module with the rack-mountable tray in order
to achieve a secure mechanical connection between the computing module and the rack-
mountable tray in a user-friendly manner (i.e., the use of the mechanical interconnect provides
easy installation and removal), such that one or more power interconnectors power couple with
the rack-mountable tray in order to electrically connect the one or more computing components
of the computing module apparatus with a power source, and such that one or more data interconnects data couple with the rack-mountable tray in order to transmit data from the one or more computing components of the computing module apparatus.
However, the above combination would still fail to explicitly teach: 
A rack-mountable tray including: a thermal pad; a fluid circulation system circulating fluid proximate to the thermal pad; a thermal plate positioned on the bottom surface and in contact with the immersion fluid, the thermal plate positioned proximate to the thermal pad of the rack-mountable tray, wherein the immersion fluid transfers heat from the one or more computing components to the thermal plate, wherein the thermal plate of the computing module transfers the heat to the thermal pad of the rack-mountable tray, wherein the thermal pad of the rack-mountable tray transfers the heat to the fluid of the fluid circulation system that is circulating proximate to the thermal pad.
Cheon however teaches (Fig.9):
A thermal pad (134 and 141); a fluid circulation system (131) circulating fluid ([0065]: “liquid coolant”) proximate to the thermal pad (134 and 141) (Fig.11: the fluid that flows through the fluid circulation system 131 is nearby/proximate the thermal pad 134 and 141); a thermal plate (29) positioned on the bottom surface and in contact with (See Fig.15) the one or more computing components (28’), the thermal plate (29) positioned proximate to the thermal pad (134 and 141) (Figs.11 and 15: the thermal plate 29 is placed nearby/close/proximate to the thermal pad 134,141), wherein heat is transferred from the one or more components (28’) to the thermal plate (29) (Heat from Computing Component being transferred to Thermal Plate: See Fig.15: heat from the one or more computing component 28’ will be transferred to the thermal plate 29 so that the heat can be transferred to and removed by the fluid circulation system 131), wherein the thermal plate (29) transfers the heat to the thermal pad (134 and 141) (Figs.11 and 15: heat from the component 28’ is first transferred to the thermal plate 29 and then the thermal pad 134,141 before being transferred to the fluid circulation system 131), wherein the thermal pad (134 and 141) transfers the heat to the fluid ([0065]) of the fluid circulation system (131) that is circulating proximate to the thermal pad (134 and 141) (Figs.11 and 15: as explained above, the heat from the component 28’ is first transferred to the thermal plate 29, which then transfers the heat to the thermal pad 131,141, which is then finally transferred to the fluid in the fluid circulation system 131).
See next page→
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Cheon to further modify the device of modified Alissa such that the computing module has a thermal plate that is positioned on the bottom surface of the computing module apparatus so that the thermal plate is also positioned on the bottom surface and in contact (i.e., thermal contact) with the immersion fluid, and to modify the rack-mountable tray such that it has a thermal pad and a fluid circulation system that are both connected to the computing module, and thus also thermally connected to the immersion fluid, so that the immersion fluid transfers heat from the one or more computing components to the fluid circulation system of the rack-mountable tray via the thermal plate of the computing module and the thermal pad of the rack-mountable tray, as claimed, in order to further improve the heat dissipation capabilities due to an increased number of cooling components used to dissipate heat from the computing module (i.e., in addition to the cooling system disclosed by Alissa, the system now also utilizes a thermal pad, fluid circulation system, and a thermal plate that can also remove heat generated by the one or more computing components, and thus further ensuring that the computing module does not overheat).
Regarding claims 2, 10, and 18, Alissa further discloses: 
(Claims 2 and 18) Wherein the interior volume (122) is sealed (Figs.3A-C: the interior volume has to be sealed to prevent the coolant 110 from spilling out) from an outside environment (environment outside of 106) of the computing module apparatus (106).
(Claim 10) Wherein the interior volume (122) is sealed (Figs.3A-C: the interior volume has to be sealed to prevent the coolant 110 from spilling out) from an outside environment (environment outside of 106) of the computing module (106).

Regarding claims 3, 11, and 19, Alissa further discloses: 
Wherein the immersion fluid is a dielectric fluid ([0033]).
Regarding claims 4 and 12, Alissa further discloses: 
(Claim 4) The computing module apparatus (106) further comprising a cold fluid intake (125b and/or 120a) and a warm fluid return (125a and/or 120b).
(Claim 12) The computing module (106) further comprising a cold fluid intake (125b and/or 120a) and a warm fluid return (125a and/or 120b).
Regarding claim 6 and 14, modified Alissa fails to explicitly teach: 
(Claim 6) The computing module apparatus further comprising one or more power interconnects for power coupling with the rack-mountable tray.
(Claim 14) The computing module further comprising one or more power interconnects for power coupling with the rack-mountable tray.
However, Leigh further teaches: 
One or more power interconnects (2508) for power coupling (216) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Leigh to further modify modified Alissa such that the computing module has one or more power interconnectors that power couples with the rack-mountable tray, as respectively claimed in claims 6 and 14, in order to provide a simple and efficient means of electrically connect the one or more computing components of the computing module apparatus with a power source.
Regarding claim 7 and 15, modified Alissa fails to explicitly teach:
See next page→
(Claim 7) The computing module apparatus further comprising one or more data interconnects for data coupling with the rack-mountable tray.
(Claim 15) The computing module further comprising one or more data interconnects for data coupling with the rack-mountable tray.
However, Leigh further teaches: 
One or more data interconnects (2514) for data coupling (212) with the rack-mountable tray (202).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further utilize Leigh to further modify modified Alissa such that the computing module has one or more data interconnects that data couples with the rack-mountable tray, as respectively claimed in claims 7 and 15, in order to provide a simple and efficient means of transmitting data from the one or more computing components of the computing module apparatus.
Regarding claim 8, 16, and 20, Alissa further discloses: 
Wherein the one or more computing components (132) include one or more of memory, processors, and storage devices ([0033]: 132 includes CPUs, GPUs, SSDs, memory chips, etc.).

Response to Arguments

Applicant’s arguments filed on November 11, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
However, regarding Applicant’s arguments that Alissa, Leigh, and Cheon, alone or in combination, no longer obviates the claimed invention of amended independent claims 1, 9, and 17 since one of the references teach a structure that utilizes a thermal plate, a thermal pad, and a fluid circulation system as now claimed, the Office has fully considered the argument, but respectfully disagrees and directs Applicant’s attention to figures 11 and 15 of the Cheon reference.
Referring to figure 11 of the Cheon reference, the reference teaches a heat exchanging device (140) that is made up of a “fluid circulation system”/cold plate (131), a heat pad (141), and a bottom plate (134).  The Office notes that because the bottom plate (134) and the heat pad (141) are both made out of thermally conductive components, the combination of parts can reasonably be interpreted as the claimed “thermal pad” since the claim does not limit the structure to any specific structure.  Referring now to figure 15 and paragraph [0070] of the Cheon reference, which teaches the heat exchanging device 140 of figure 15 being identical to the heat exchanging device 140 of figure 11, the computing component (28’) is thermally connected to a thermal plate (29), which then is thermally coupled to the bottom plate 134 and the heat pad (141), which is then thermally coupled to the “fluid circulation system”/cold plate (131) which carries a liquid coolant that is used to cool the computing component (28)’ via the thermal plate (29) and the layers (134 and 141).  
In other words, the thermal relationship shown in figure 11 and 15 of the Cheon reference teaches the same thermal relationship as now claimed in independent claims 1, 9, and 17 (i.e., heat from a computing component being first transferred to a thermal plate, to then to a thermal pad, which is then finally transferred to a fluid circulation system that has liquid coolant).  Even though the relied upon embodiment of Cheon used in the final Office action of 11/03/2022 does not teach the now claimed thermal pathway of claims 1, 9, and 17, the Office asserts that the Cheon reference teaches another embodiment that does teach the now claimed thermal pathway of claims 1, 9, and 17.  Therefore, it is still believed that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention could reasonably take the Alissa reference, Leigh reference, and Cheon reference and reasonably arrive at the claimed device of amended independent claims 1, 9, and 17 without undo experimentation and/or without changing the fundamental operation of any of the references.  For the reasons provided above, Applicant’s argument that none of the references teach the amended subject matter of claims 1, 9, and 17 is believed to be in error.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835